 1
 2
 3
 4
 5
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
                                     CENTRAL DISTRICT OF CALIFORNIA
 9    THE XUONG AND MARGIE TRUST,                           CASE NUMBER:
10    Xuong Do and Margie Lin as Trustees,
11                                                              SA CV 20-00134-DOC (DFMx)
                                                Plaintiff
12                              v.
13    JUAN CARLOS GOMEZ et al.,
                                                                ORDER REMANDING CASE TO
14                                                                    STATE COURT
15                                        Defendant(s).
16
17             The Court sua sponte REMANDS this action to the California Superior Court for the
18 County of Orange                        for lack of subject matter jurisdiction, as set forth below.
19             “The right of removal is entirely a creature of statute and ‘a suit commenced in a state
20 court must remain there until cause is shown for its transfer under some act of Congress.’”
21 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (quoting Great N. Ry. Co. v.
22 Alexander, 246 U.S. 276, 280 (1918)). Generally, where Congress has acted to create a right of
23 removal, those statutes are strictly construed against removal jurisdiction. Id.; Nevada v. Bank of
24 Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
25             Unless otherwise expressly provided by Congress, a defendant may remove “any civil
26 action brought in a State court of which the district courts of the United States have original
27 jurisdiction.” 28 U.S.C. § 1441(a); Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013). The
28 removing defendant bears the burden of establishing federal jurisdiction. Abrego Abrego v.




     CV-136 (3/16)                     ORDER REMANDING CASE TO STATE COURT                           Page 1 of 3
 1                         enactment protecting equal racial civil rights," Patel v. Del Taco, Inc., 446 F.3d 996,
                           999 (9th Cir. 2006) (citation omitted), defendant(s) has not identified any "state
 2
                           statute or a constitutional provision that purports to command the state courts to
 3                         ignore the federal rights" or pointed "to anything that suggests that the state court
                           would not enforce [defendant's] civil rights in the state court proceedings." Id.
 4                         (citation omitted); see also Bogart v. California, 355 F.2d 377, 381-82 (9th Cir.
 5                         1966) (holding that conclusionary statements lacking any factual basis cannot
                           support removal under § 1443(1)). Nor does § 1443(2) provide any basis for
 6                         removal, as it "confers a privilege of removal only upon federal officers or agents
                           and those authorized to act with or for them in affirmatively executing duties
 7
                           under any federal law providing for equal civil rights" and on state officers who
 8                         refuse to enforce discriminatory state laws. City of Greenwood v. Peacock, 384
                           U.S. 808, 824 & 824 n.22 (1966).
 9
                     ✔     The underlying action is an unlawful detainer proceeding, arising under and
10
                           governed by the laws of the State of California.
11
                           Removing defendant(s) claims that 28 U.S.C. § 1334 confers jurisdiction on this
12
                           Court, but the underlying action does not arise under Title 11 of the United States
13                         Code.
         ✔    Diversity jurisdiction is lacking, and/or this case is not removable on that basis:
14
15                   ✔     Every defendant is not alleged to be diverse from every plaintiff. 28 U.S.C. §
16                         1332(a).

17                   ✔     The Complaint does not allege damages in excess of $75,000, and removing
                           defendant(s) has not plausibly alleged that the amount in controversy requirement
18                         has been met. Id.; see Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.
19                         547, 554 (2014).

20                   ✔     The underlying unlawful detainer action is a limited civil action that does not
21                         exceed $25,000.
                     ✔     Removing defendant(s) is a citizen of California. 28 U.S.C. § 1441(b)(2).
22
                 Other:
23
24
25
26   IT IS THEREFORE ORDERED that this matter be, and hereby is, REMANDED to the Superior
27   Court of California listed above, for lack of subject matter jurisdiction.

28   IT IS SO ORDERED.
         Date:           January 24, 2020                                                 David O. Carter

                                                                        United States District Judge
     CV-136 (3/16)                          ORDER REMANDING CASE TO STATE COURT                           Page 3 of 3
